Name: Commission Regulation (EC) No 1566/96 of 2 August 1996 amending Regulations (EC) No 1749/95 and (EC) No 2900/95 fixing export taxes on cereal products
 Type: Regulation
 Subject Matter: plant product;  taxation
 Date Published: nan

 No L 193/24 EN Official Journal of the European Communities 3 . 8 . 96 COMMISSION REGULATION (EC) No 1566/96 of 2 August 1996 amending Regulations (EC) No 1749/95 and (EC) No 2900/95 fixing export taxes on cereal products Whereas the Annexes to Regulations (EC) No 1749/95 and (EC) No 2900/95 should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in the cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 16 thereof, Whereas Commission Regulation (EC) No 1749/95 (3) as last amended by Regulation (EC) No 1062/96 (4), fixes an export tax for durum wheat falling within CN code 1001 10 00; Wheres Commission Regulation (EC) No 2900/95 (*), as last amended by Regulation (EC) No 1062/96, fixes an export tax for common wheat falling within CN code 1001 90 99; Whereas prices on the world market for durum wheat and common wheat have changed; whereas the level of the taxes should be adjusted to the new market situation; whereas, therefore, the export taxes on durum wheat and common wheat should be reduced; HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1749/95 is replaced by Annex I hereto . Article 2 The Annex to Regulation (EC) No 2900/95 is replaced by Annex II hereto . Article 3 This Regulation shall enter into force on 3 August 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 August 1996. For the Commission Christos PAPOUTSIS Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 126, 24. 5. 1996, p. 37. (3) OJ No L 169, 19 . 7. 1995, p. 21 . (4) OJ No L 140 , 13 . 6 . 1996, p. 28 . 5 OJ No L 304, 16. 12 . 1995, p. 27 . 3 . 8 . 96 EN I Official Journal of the European Communities No L 193/25 ANNEX I ANNEX CN code Export tax(in ECU/tonne) 1001 10 00 10,00 ' ANNEX II ANNEX CN code Export tax(in ECU/tonne) 1001 90 99 10,00'